DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to appeal brief filed on 05/06/2022 with amendment on 08/18/2021. Claim(s) 1-20 are pending. Claim(s) 1, 14 and 15 are independent. No claims are cancelled or newly added.
Appeal conference was held on 05/19/2022 with the decision to reopen the prosecution.

Response to Arguments
Claim Objections:
Applicant’s arguments, filed 02/23/2022, with respect to objection of claim(s) 16 and 20 have been considered and are persuasive. The objection of claim(s) 16 and 20 have been withdrawn.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner’s amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Dan C. Hu (Reg. No. 40,025) on 08/02/2022. 

The application has been amended as follows:
Please replace claim 1 with:
1. (Currently amended)  A computer system comprising:
a processor;
a non-transitory storage medium storing instructions executable on the processor to:
associate a given file of a file system with an append-only policy that is specified by an owner of the given file;
intercept file system operations that specify the given file; and
apply the append-only policy unconditionally to a respective requesting entity of each file system operation of the file system operations, independent of an access level of the respective requesting entity, wherein the unconditional application of the append-only policy comprises an application of the append-only policy to a file system operation from a requesting entity that has an administrative access level, 
wherein a first file system operation of the file system operations is a truncate operation to truncate the given file, and the instructions are executable on the processor to apply the append-only policy by: 
making a determination as to whether a size of the given file would decrease if the truncate operation were applied to truncate the given file, and 
denying the truncate operation in response to determining that the size of the given file would decrease if the truncate operation were applied to truncate the given file.

Please replace claim 3 with:
3. (Currently amended)  The computer system of claim 1, wherein a second file system operation of the file system operations is an operation to open for truncation that is to truncate the given file upon the file system opening the given file, and wherein the instructions are executable on the processor to apply the append-only policy by denying the second file system operation before the file system opens the given file for the second file system operation.

Please cancel claim 4;

Please replace claim 5 with:
5. (Currently Amended) The computer system of claim 1, wherein a second file system operation of the file system operations is a write operation to write to the given file, and wherein the instructions are executable on the processor to apply the append-only policy by: 
making a determination that a write position of the write operation within the given file is before an end of file position of the given file; and 	
denying the write operation in response to the determination.

Please replace claim 6 with:
6. (Currently Amended) The computer system of claim 1, wherein a second file system operation of the file system operations is an operation to rename or unlink the given file, and wherein the instructions are executable on the processor to apply the append-only policy by denying the operation to rename or unlink the given file. 

Please replace claim 7 with:
7. (Currently Amended) The computer system of claim 1, wherein a requesting entity of [[a]]the first file system operation of the file system operations is a program entity.

Please replace claim 14 with:
14. (Currently Amended) A method for restricting access to files, the method performed by one or more hardware processors and comprising:
receiving, from a file owner, an input to associate an append-only policy with a given file;
recording the append-only policy for the given file; 
intercepting file system operations that specify the given file; and
applying the append-only policy unconditionally to a respective requesting entity of each file system operation of the file system operations, independent of an access level of the respective requesting entity, wherein the unconditional application of the append-only policy comprises an application of the append-only policy to a file system operation from a requesting entity that has an administrative access level,
wherein a first file system operation of the file system operations is a write operation to write to the given file, and wherein the applying of the append-only policy comprises: 
making a determination that a write position of the write operation within the given file is before an end of file position of the given file; and
denying the write operation in response to the determination.

Please replace claim 15 with:
15. (Currently Amended) A non-transitory storage medium comprising instructions that upon execution on a hardware processor cause a computer system to: 	
provide a file system;
provide a mandatory access control component to implement an append-only policy for a first file of the file system;
store the append-only policy for the first file;
intercept a plurality of file system operations that are transmitted from a plurality of entities; and
for each respective file system operation of the plurality of file system operations that specify the first file, apply the append-only policy unconditionally to a respective entity that transmitted the respective file system operation, independent of an access level of the respective entity, wherein the unconditional application of the append-only policy comprises an application of the append-only policy to a file system operation from an entity that has an administrative access level,
wherein a first file system operation of the plurality of file system operations is a truncate operation to truncate the first file, and wherein the instructions upon execution cause the computer system to apply the append-only policy by: 
making a determination as to whether a size of the first file would decrease if the truncate operation were applied to truncate the first file, and 
denying the truncate operation in response to determining that the size of the first file would decrease if the truncate operation were applied to truncate the first file.

Please replace claim 16 with:
16. (Currently Amended) The computer system of claim [[4]]1, wherein the instructions are executable on the processor to:
allow the truncate operation in response to determining that the size of the given file would not decrease if the truncate operation were applied to truncate the given file.

Please cancel claim 19;

Please replace claim 20 with:
20. (Currently Amended) The non-transitory storage medium of claim [[19]]15, wherein the instructions upon execution cause the computer system to: 
	allow the truncate operation in response to determining that the size of the first file would not decrease if the truncate operation were applied to truncate the first file.


Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed.

The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1 and 15, the prior art of record (Talagala et al. (US 2014/0195564 A1; hereinafter Talagala) in view of Adin Reicin Schmahmann (US 2018/0062852 A1; hereinafter Schmahmann)) does not disclose:

“making a determination as to whether a size of the given file would decrease if the truncate operation were applied to truncate the given file, and 
denying the truncate operation in response to determining that the size of the given file would decrease if the truncate operation were applied to truncate the given file” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim(s) 14, the prior art of record (Talagala et al. (US 2014/0195564 A1; hereinafter Talagala) in view of Adin Reicin Schmahmann (US 2018/0062852 A1; hereinafter Schmahmann)) does not disclose:

“making a determination that a write position of the write operation within the given file is before an end of file position of the given file; and
denying the write operation in response to the determination” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Talagala discloses “a persistent data structure” ([0031], [0036], [0078], and [0233-0239]). Similarly, Schmahmann teaches “secure collaboration enable precise access management” ([0068] and [0126]). Accordingly, the claims are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497